Citation Nr: 0027154	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  93-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1989.

In a November 1989 rating decision, the Pittsburgh, 
Pennsylvania RO denied the veteran's claim for entitlement to 
service connection for a back disability.  The veteran was 
notified of that action by letter in December 1989; however, 
he failed to perfect an appeal therefrom and that action 
became final.

In December 1990, the veteran requested that his claim for 
entitlement to service connection for a back disability be 
reopened.  This appeal arises from an April 1991 rating 
decision of the RO, which determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for a back disability.  In 
August 1996, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for additional development.

In December 1998, the Board found that new and material 
evidence had been submitted as to the issue of entitlement to 
service connection for a back disorder, and reopened and 
remanded the issue for additional development.  This case was 
before the Board again in April 2000 when it was remanded for 
additional development.


FINDINGS OF FACT

The weight of the medical evidence establishes that the 
veteran's back disability is not related to his military 
service.



CONCLUSION OF LAW

The veteran's back disability was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran was seen in 
September 1988 with complaints of low back pain for a month 
after lifting a section of track.  Examination revealed no 
deformity; range of motion was full.  There was tenderness of 
the left paravertebral muscles.  Straight leg raising was 
negative.  Assessment was mechanical low back pain.  
Subsequent service medical records, including a 1989 Medical 
Evaluation Board examination report, are negative for 
complaints or findings of a back disability.  The veteran was 
discharged from service in August 1989.

A September 1989 VA examination report notes the veteran's 
complaints of back pain.  Examination of the lumbosacral 
spine revealed no deformity or pain on percussion.  There was 
some spasm of the lumbar paravertebral muscles.  There was 
pain in the lower back on left and right leg raising to 90 
degrees.  Range of motion of the lumbar spine was: forward 
flexion to 72 degrees; extension to 21 degrees; side bending 
to 16 degrees (right side) and 12 degrees (left side); and 
rotation to 18 degrees (right side) and 20 degrees (left 
side).  X-rays of the lumbar spine were normal.  Diagnoses 
included low back pain syndrome.

An August 1990 VA hospitalization report is negative for 
complaints or findings of a back disability.

During a November 1992 personal hearing, the veteran 
testified that he injured his back while working inside a 
personnel carrier during his military service.  Specifically, 
the veteran stated that when he lifted a piece of track while 
working in the motor pool, his "back went out."  He stated 
that he sought treatment at the clinic and was told that he 
had pulled his back "out of place."  In addition, the 
veteran indicated that he currently experienced intermittent 
pain in his lower back and between his shoulders.  He 
reported that he "saw a chiropractor a little over a year 
ago" after re-injuring his back at work.  He stated that the 
chiropractor prescribed pain killers, which he did not take.  
The veteran stated that he was not taking any medication for 
his back currently and had not had any treatment for his back 
other than from the chiropractor.

During a May 1997 VA examination, the veteran reported that 
he injured his back in service while lifting a beam for a 
personnel carrier.  At that time, he experienced some non-
radiating pain in his lower back.  The veteran complained 
that since his service injury he has experienced intermittent 
pain from his mid-lumbar spine to his mid-thoracic spine.  
Upon examination, the veteran had normal posture and could 
ambulate with a heel-to-toe gait without signs of myelopathy.  
There was good range of motion of the neck without point 
tenderness.  There was some midline tenderness of the lower 
thoracic and mid-lumbar spine, with non-radiating pain upon 
forward flexion, extension, rotation, and side bending in 
these areas.  Neurological examination revealed 5/5 strength 
and normal sensation in the arms, legs, hands, and feet.  X-
rays of the cervical, thoracic, and lumbar spine showed 
normal alignment and disc space with no degenerative changes.  
No spondylolisthesis was noted.  In discussing his diagnosis, 
the examiner stated that the veteran was 

being evaluated for low back pain.  [The 
veteran] stated this back pain has been 
intermittent but fairly consistent since 
1988.  He has no significant changes 
noted on x-ray and he has a normal 
physical exam.  The disability from this 
is none.  This back pain is probably not 
caused by any event that occurred in his 
military service.

VA outpatient treatment records dated from 1998 to 1999 are 
negative for complaints or findings of a back disability.

An August 1999 VA examination report notes the veteran's 
complaints of a constant, steady ache in the low back.  He 
denied sciatica.  The veteran indicated that he tries to 
avoid bending and lifting.  He denied using a back brace.  
Upon examination, the veteran's standing posture was normal.  
The shoulders were square; the pelvis was level; and the 
spine was in balance.  There was no list, no tilt, no 
scoliosis and no trunk shift.  There was no flexion deformity 
at the waist.  Lumbar lordosis was normal.  There was no 
asymmetry of the lumbar paraspinal muscles.  There was no 
atrophy and no spasm in the lumbar paraspinal region.  There 
were no scars or skeletal defects in the low back.  
Tenderness was reported in the midline over the spinous 
process of T12, at the T12-L1 interspace and over the spinous 
process of L4.  Gait pattern was normal.  The veteran was 
able to stand on tiptoes, heels and each foot.  He was able 
to do a partial knee bend and arise.  Range of motion was: 
forward flexion to 80 degrees; extension to 20 degrees with 
discomfort; lateral flexion to 35 degrees bilaterally; and 
rotation to 35 degrees bilaterally.  Deep tendon reflexes of 
the knees and ankles were brisk, normal and symmetric at 2+.  
X-rays revealed slight loss of disk space height at L5-S1 and 
bilateral spondylolysis at L5.  X-rays also revealed slight 
anterior concavity and minimally impacted superior anterior 
end plate of T12 more likely related to Schmorl's nodule 
formation than to wedge compression fracture.  There were no 
degenerative changes in the lumbar spine; there was no 
spondylolisthesis.  Diagnosis included: low back pain by 
history and newly diagnosed spondylolysis at L5 without 
spondylolisthesis.  The examiner stated:

In my opinion the T12 x-ray findings 
described as minimal anterior wedge 
fracture of T12 does not play a role in 
this veteran's complaints and is not an 
important problem.  I do not agree that 
there is an actual fracture.  This 
physical examination is close to normal.  
Tenderness to palpation and mild 
restrictions in motion are the only 
findings.  Those findings are exclusively 
subjective.  In my opinion, the newly 
revealed spondylolysis is adequate 
explanation for this veteran's low back 
symptoms.  Pain associated with 
spondylolysis commonly leaves no 
objective physical examination findings 
and must be detected only by x-ray.  In 
my opinion, this x-ray explains the 
symptoms and is compatible with a nearly 
normal physical examination.  In my 
opinion, it is mechanical back pain 
described by the [veteran] associated 
with spondylolysis at L5 which causes his 
symptoms.  In my opinion, that condition 
was not caused by service related 
activity.  It is more likely than not 
that spondylolysis was temporarily 
aggravated by service connected activity, 
specifically the 09/07/88 lifting injury.  
In my opinion, it is unlikely that the 
current symptoms are related to that 
episode.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a back disability.  A claimant seeking 
benefits under a law administered by the Secretary of the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this regard, the 
veteran has submitted a plausible claim and it is further 
noted that it appears that all relevant evidence necessary to 
adjudicate the claim has been obtained. 

Service connection will be granted for a disability resulting 
from disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when; (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  McCormick v. Gober, No. 98-48 
(U.S. Vet. App. Aug. 18, 2000); Rose v. West, 11 Vet. App. 
169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In the case at hand, the record shows that the veteran was 
treated for low back pain on one occasion during his military 
service.  The record also contains medical evidence of a 
current disability, and the veteran's lay statements that 
tend to establish continuity of symptoms since service.  In 
this case, however, even accepting the veteran's report that 
his back pain has continued since service, the medical 
evidence does not show that his current back disability is 
causally related to service.

In 1997, a VA examiner reviewed the record and noted that the 
veteran had a normal physical examination with no significant 
changes noted on x-ray.  The examiner opined that the 
veteran's current back pain was probably not caused by any 
event that occurred during his military service.  In 1999, a 
VA examiner reviewed the record and stated that the veteran's 
symptoms of back pain were caused by spondylolysis at L5.  
The VA examiner further stated that it was unlikely that the 
veteran's current symptoms were related to service.

Inasmuch as these VA opinions represent the only substantive 
medical analysis of the issue, the Board finds the opinions 
dispositive.  The Board concludes that the preponderance of 
the evidence is against service connection for a back 
disability and the appeal is denied.  Since the weight of the 
evidence as described above clearly favors a denial of the 
claim for service connection for a back disability, the 
doctrine of giving the veteran the benefit of the doubt when 
the evidence is in relative equipoise is not for application.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals



 

